t c memo united_states tax_court william jones petitioner v commissioner of internal revenue respondent docket no filed date donald j mock for petitioner angela b friedman for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issue for 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar decision after concession sec_2 is whether petitioner is entitled to deduct gambling_losses for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in chicago illinois petitioner is a recreational gambler who played slot machines regularly in at various chicagoland area casinos petitioner had income from gambling winnings in of dollar_figure petitioner kept no diary log or record of any kind of his gambling_losses petitioner used a casino members club card on rare occasions but because he seldom used such a card none of the casinos petitioner claims to have frequented has any record of his gambling winnings or losses at trial petitioner presented his bank account records which indicate that he had a balance of dollar_figure on date and a balance of dollar_figure on date petitioner testified that most of the money withdrawn from his bank account in was spent on gambling 2the parties’ stipulation of settled issues states petitioner had income from wages in of dollar_figure petitioner is entitled to a standard_deduction petitioner is entitled to a single personal_exemption and petitioner is liable for additions to tax pursuant to sec_6651 and and the amount of each addition is computational and depends on the resolution of this case petitioner failed to file form_1040 u s individual_income_tax_return for respondent prepared a substitute for return under sec_6020 which gave rise to the notice_of_deficiency petitioner filed a timely petition and a trial was held on date in chicago illinois opinion gross_income includes all income from whatever source derived including gambling see sec_61 292_f2d_630 5th cir in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gains from such transactions sec_165 mcclanahan v united_states supra pincite n citing 230_f2d_766 1st cir in order to establish entitlement to a deduction for gambling_losses petitioner must prove the losses sustained during the taxable_year 429_f2d_182 6th cir affg tcmemo_1969_26 322_f2d_78 5th cir affg tcmemo_1962_19 petitioner failed to present credible_evidence of gambling_losses in petitioner did not maintain a diary or any other contemporaneous record reflecting his gambling_losses in fact petitioner has not been able to assert with any specificity the amount of his gambling_losses in at trial petitioner attempted to substantiate gambling_losses relying only on the theory that his losses must have approximately equaled the difference between his beginning-of-year and end-of-year bank account balances we conclude that petitioner has failed to satisfy his burden of substantiating his losses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made vanicek v commissioner supra pincite without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir the record provides no satisfactory basis for estimating petitioner’s gambling_losses see stein v commissioner supra unlike taxpayers in cases such as doffin v commissioner tcmemo_1991_114 where evidence of the taxpayer’s lifestyle and financial position allowed this court to approximate unsubstantiated gambling_losses petitioner has failed to produce any evidence to corroborate his story consequently the court will not apply the cohan_rule to estimate the amount of petitioner’s gambling_losses in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
